Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 1 of 8 PagelD 2

AQ 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the |

Southern District of Florida

 

United States of America }
¥, ) . _— |
)  CaseNo. 1! 14-7 O3 371 Bececrr
HANSON RICHARD LARKIN, }
) , "(2
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 08/25/2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 875(c) Interstate Transmission of Threatening Communications.

This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT.

§% Continued on the attached sheet.

 

 

Complainant's signature

Special Agent Andrew C. Mercurio, FBI
‘vinted name and title

Sworn to before me and signed in my presence, Lo
Certified to be a true and fe
"20° copy of the documant o# file
Date: 62614 corract copy j a

Angela E. Noble, Clerk,
VY judges signature
a

  
  
 

 

 

U.S. District Co ——
Southern District of Florida

City and state: Miami, rlegida . ma VA Honda! ueline Becerra, U.S. Magistrate Judge

28 Deputy Clerk Printed name and title
Date } °

7

 

 

 

 

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 2 of 8 PagelD 3

‘SEALED AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Andrew C. Mercurio, being duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l, I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been
so employed since 2016. I have received intensive training at the FB] Academy in Quantico,
Virginia, focused on both criminal and national security investigations. ] am currently assigned to
the Miami-Dade County Public Corruption Task Force in the Miami Division, where I have
participated in investigations involving the corruption of elected officials and law enforcement
officers, civil rights investigations under the color of law, hate crimes and other violations of
Federal law. Iam a Law Enforcement Officer of the United States, and J am empowered to conduct
investigations, execute warrants, and make arrests for offenses against the United States
enumerated in, but not limited to, Title 18 of the United States Code.

2. This affidavit is submitted in support of a criminal complaint charging Hanson
Richard LARKIN (hereinafter “LARKIN”) with Interstate Transmission of Threatening
Communications, in violation of Title 18, United States Code, Section 875(c), on or about August
25, 2019.

3. I base the facts in this affidavit upon my personal knowledge, as well as knowledge,
information, and documentation that I obtained from other law enforcement officers and other
witnesses while in my official capacity. Because this affidavit is being submitted for the limited
purpose of establishing probable cause to support this criminal complaint, it does not contain all
of the information known to me concerning this investigation; it contains only those facts I believe

necessary to establish probable cause for the arrest.

 

 

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 3 of 8 PagelD 4

PROBABLE CAUSE
4, On or about August 26, 2019, the FBI received information from the West Miami
| Police Department that an individual, hereinafter referred to by his/her initials, “L.R.”, had
information pertaining to threatening communications made against the Jewish community. L.R.
stated that LARKIN had communicated threats to commit a shooting and kill Jews at a Florida
synagogue. Said threats were sent via text message from telephone number (412) 228-7806.

5. L.R. expressed that the threats were communicated by LARKIN as an ultimatum
in an attempt to coerce L.R. into meeting with him in Miami. Over the course of the several wecks
leading up to the threatening communications, LARKIN repeatedly expressed via text message his
intent to travel to Miami, Florida to meet with L.R.

6." On or about August 2, 201 9, LARKIN sent a text message to L.R. stating, “did you
find out about the tenth.” On or about August 6, 2019, LARKIN texted L.R., that he was going to
break into his/her house and disfigure L.R.’s Barbie dolls. LARKIN went on to express his desire
to meet with L.R. in Miami. L.R. subsequently advised LARKIN that doing so would not be a
good idea, further stating, “J do not feel right about it, and as your friend, am asking you to respect
my wishes, please?”

7. On or about August 25, 2019, LARKIN texted L.R. his/her address, stating, “eh?
I’m coming right now.” When L.R. responded that he/she was calling the police, LARKIN texted,
“Come say hi for five seconds then Ill leave...]’m right outside your door...In knocking now.”

8. L.R. provided your affiant with screenshots of the subsequent communications,
which included the following messages, all from the same telephone number described above:

a. “...I bought a gun with my first paycheck If] don’t meet you I will be forced

to use it.”

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 4 of 8 PageID 5

b. “I told you how much I hate Jews right?”

c. “If meeting me for five seconds is not worth the lives of multiple Jews than
I have no other option.”

d. “There’s a Chabad near me. And Amtrak has no security for weapon. Don’t
make me make a choice theyll regret.”

e. “Ok so then we meet and no dead Jews?”

f. “...T want to smell your fear.”

9, Notably, the investigation identified a Jewish house of worship located

approximately 2.5 miles from LARKIN’s residence in DeLand, Florida. The investigation further

identified multiple Jewish houses of worship throughout Miami-Dade County, including one

approximately 8 miles from L.R.’s residence.

10. LR. further informed the FBI that LARKIN had previously expressed a hatred for
Jews during conversations, and that LARKIN had also repeatedly discussed the desire to end his
own life. A review of the text messages exchanged between L.R. and LARKIN identified
statements made by LARKIN indicative of threats to commit self-harm. Said text communications
also included a photograph sent by LARKIN, which appears to depict the same person as that
shown in the photograph of LARKIN on record in the Florida Driver and Vehicle Database,
hereinafter, “DAVID.”

11. The investigation identified that LARKIN resided in DeLand, Florida, and had
traveled to and from Miami, Florida via Amtrak train. Amtrak Police Department records
demonstrated that LARKIN had traveled from DeLand to Miami via Amtrak train on August 24,
2019, LARKIN returned to DeLand via Amtrak train on August 26, 2019. LARKIN boarded a

3:02 p.m. train in Delray Beach that had originated in Miami, and arrived in DeLand at

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 5 of 8 PagelD 6

approximately 10:31 p.m. LARKIN’s return trip itinerary listed the ticket holder’s telephone
number as (412) 228-7806, the same number from which the threatening texts to L.R. were sent,
and the email address as “HANSONLARKIN@GMAIL.COM.” Additional information provided
by Amtrak Police Department identified the address utilized by LARKIN to purchase the return
train ticket as the same address listed for LARKIN in DAVID.

12. The investigation further identified Verizon Wireless as the service provider for
telephone number (412) 228-7806. On August 27, 2019, law enforcement submitted an emergency
request for records from Verizon Wireless for this telephone number, pursuant to Title 18, United
States Code, Section 2702(b)(8). A review of associated records provided by Verizon Wireless for
said telephone number identified the listed subscriber as someone believed to be LARKIN’s
. mother. However, L.R. advised that he has been speaking to LARKIN over this telephone number
for approximately two years.

13. Verizon Wireless reports further indicated that text messages were sent on August
25, 2019 by (412) 228-7806 to the number maintained by L.R. These text message
communications containing the threats to injure and kill Jews, as well as other text messages sent

by LARKIN to L.R. on that same date, were processed by switches “Southfield_SFO4SL” and

“Westland _SFO08SL,” before being routed to L.R.’s telephone. Verizon Wireless subsequently

confirmed that both aforementioned switches are maintained in the state of Michigan, and thus
these communications travelled across state lines and were communications made in interstate
commerce.

14. On August 27, 2019, law enforcement approached LARKIN at his place of

employment in DeLand, Florida. LARKIN started to walk away from law enforcement. Law

enforcement ordered LARKIN to stop. LARKIN hesitated, and was placed in handcuffs.

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 6 of 8 PagelD 7

LARKIN became agitated and screamed out several times that he wanted to be killed. Pursuant to
the Baker Act, see Fla. Stat. Ann. 394.451, ef seg., law enforcement took LARKIN into custody.
LARKIN was given his Miranda warnings by law enforcement. LARKIN was asked if he
understood his rights, and nodded in acknowledgment. However, the follow up question,
“knowing these rights, do you want to speak to me?” was not asked of LARKIN. LARKIN began
to answer questions and then indicated that he didn’t want to talk to about anything and stated “you
said I don’t have to talk to you.” Law enforcement continued questioning LARKIN and LARKIN
said, in sum and substance: LARKIN admitted that he traveled to Miami via train to meet a friend;
LARKIN identified the friend as L.R.; LARKIN admitted that he sent threatening communications
to L.R. in order to get L.R. to meet LARKIN in person; LARKIN explained that if he did something
stupid then L.R. would visit LARKIN in jail; LARKIN expressed his dislike for Jewish people,
saying that they were the “most protected class in America”; LARKIN said that sending “terroristic
threats” would cause him to go to jail; LARKIN denied owning a firearm; and LARKIN stated

that he never intended to hurt anyone.

[This space intentionally left blank]

 
Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 7 of 8 PagelD 8

CONCLUSION
15. Based on my training and experience, and as further supported by the facts in this
affidavit, I respectfully submit that there is probable cause to believe that on August 25, 2019,
Hanson Richard LARKIN did knowingly transmit in interstate commerce communications

threatening to injure the person of another, in violation of Title 18, United States Code, Section

875(c).

FURTHER YOUR AFFIANT SAYETH NAUGHT. Oy >)
ay it

Andrew,” Mercurid, Special Agent
Federal Bureau of Investigation

 

CERRA
MAGISTRATE JUDGE Centified to be a true and

Ci
UNTPED STATES MAGISTRATE JUL Orel copy of the document on tile
ngeia E. Nobte, Clerk,
U.S. Distrlet Court
Southern District ol Florida

By DY

—

ee,
; De
Date SF Qe puly Clerk

    

 

 

 

 

 
 

Case 6:19-mj-01626-LRH Document 2-1 Filed 09/06/19 Page 8 of 8 PagelD 9

AO 442 (Rev. HI/}1) Arrest Warrant

UNITED STATES DISTRICT COURT
. for the

Southern District of Florida

United States of America

 

. 5 Case No. |! j\A- my- 23391 - Becerra
HANSON RICHARD LARKIN,
| )
)
Defendant .
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | HANSON RICHARD LARKIN ,
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment O Superseding Indictment C) Information © Superseding Information wo Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

interstate Transmission of Threatening Communications, in violation of 18 U.S.C. § 875(c).

 

 

. [9 Gerlifigd to be a true and
Date: o : ‘ correct capy of tha dacumant an file | 4

 

 

 

 

 

 

 

Anges: Fv Court ” | ving-epficer 's signature
. Southern District of Florida ;
City and state: Miami, Florida —— / Hon. Jachuel/ne Becerra, U.S. Magistrate Judge
Ye / Deputy Clerk / Printed name and title
Dato al Le ! q
é Renrri

 

 

This warrant was received on (date) , and the person was arrested on date) |
at (city and state)

 

Date:

 

' Arresting officer's signature

 

Printed name and title

 

 

 

 
